
	
		II
		112th CONGRESS
		1st Session
		S. 139
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Baucus (for himself,
			 Mr. Grassley, Mr. Levin, Mr.
			 Bingaman, Mr. Wyden,
			 Mr. Conrad, Mr.
			 Enzi, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide that certain tax planning strategies are not
		  patentable, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Equal
			 Access to Tax Planning Act.
		2.Tax strategies deemed
			 within the prior art
			(a)In
			 generalFor purposes of evaluating an invention under section 102
			 or 103 of title 35, United States Code, any strategy for reducing, avoiding, or
			 deferring tax liability, whether known or unknown at the time of the invention
			 or application for patent, shall be deemed insufficient to differentiate a
			 claimed invention from the prior art.
			(b)DefinitionFor
			 purposes of this section, the term tax liability refers to any
			 liability for a tax under any Federal, State, or local law, or the law of any
			 foreign jurisdiction, including any statute, rule, regulation, or ordinance
			 that levies, imposes, or assesses such tax liability.
			(c)Effective date;
			 applicabilityThis section shall take effect on the date of
			 enactment of this Act and shall apply to any patent application pending and any
			 patent issued on or after that date.
			
